DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/28/2022, with respect to claims 1-8 have been fully considered and are persuasive, i.e. cited references, Mori and Oono, are not prior art under 35 U.S.C §102(b)(2)(C). The rejection of claims 1-8 has been withdrawn. 
Allowable Subject Matter
Claims 1-8 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a liquid crystal display device, comprising a combination of various elements as claimed, more specifically, the combination of “a first organic insulating film including a trench and arranged on the first substrate in a circumference area outside an active area for displaying images; a light shield layer arranged on the second substrate facing the first substrate in the circumference area; a first color filter and a second color filter which are arranged on the light shield layer and facing the first substrate; a second organic insulating film covering the first color filter and the second color filter; a plurality of spacers arranged in the seal material; wherein the first color filter is arranged at a distance from the second color filter, and the trench extends along an edge of the first substrate” as set forth in claim 1; and “16a first organic insulating film arranged on the first substrate in a circumference area outside an active area for displaying images; a trench formed in the first organic insulating film along an edge of the first substrate; a light shield layer arranged on the second substrate facing the first substrate in the circumference area; a first color filter and a second color filter which are arranged on the light shield layer and facing the first substrate; a second organic insulating film covering the first color filter and the second color filter; a plurality of spacers arranged in the seal material; wherein the first color filter is separated from the second color filter, and the spacers are arranged in a line along the trench” as set forth in claim 5.
Claims 2-4 and 6-8 are allowed since they depend either directly or indirectly on the allowed claims 1 and 5, respectively.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday, Tuesday, Thursday  and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- July 16, 2022